Citation Nr: 1421400	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Whether an overpayment of compensation benefits, in the calculated amount of $2,674.80, was properly created.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2006 decision from the Buffalo, New York, Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee), which determined that an overpayment of VA compensation benefits, in the amount of $2,674.80, was not created due solely to administrative error on the part of the VA.  

In October 2010, the Board remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in March 2014.  

The Board notes that the February 2007 statement of the case also addressed a claim for entitlement to waiver of recovery of compensation indebtedness with the Department of Veterans Affairs in the calculated amount of $2,674.80.  However, a substantive appeal was not received within one year of the October 2006 decision denying his waiver request, nor within 60 days from the date of the statement of the case.  As such, the Board does not have jurisdiction of that issue.  38 C.F.R. §§ 20.200, 20.302 (2013).  

Finally, a review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated April 8, 2014 has been associated with his paperless claims file.  


FINDINGS OF FACT

1.  An August 2004 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU) and basic eligibility to Dependents' Educational Assistance (DEA) (Chapter 35), effective from March 31, 1999.  

2.  The Veteran received additional compensation benefits for his dependent child for a period of time, beginning October 23, 2003, and DEA benefits were also awarded during that period of time, resulting in a duplication of benefits which is barred by law.  

3.  The RO was notified by the VA Education Center in February 2005 that the Veteran's son had elected Chapter 35 education benefits effective October 23, 2003.  

4.  For the period from October 23, 2003 to December 1, 2004, the Veteran was paid for his child based on his school attendance while his child was concurrently receiving Chapter 35 benefits.  

5.  The overpayment of disability compensation benefits in the amount of $2,674.80 was solely the result of VA administrative error.  


CONCLUSION OF LAW

An overpayment of compensation benefits, in the amount of $2,674.80, in the form of Chapter 35 educational assistance for the Veteran's son, was created based solely on administrative error on the part of the VA and, therefore, the debt was not properly created.  38 U.S.C.A. §§ 3562, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.500, 3.707, 21.3023 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify.

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  

Moreover, the Board finds that the law, and not the evidence, is dispositive in this case.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim.  


II.  Factual background.

The Veteran served on active duty from February 1968 to December 1970.  By a rating action in May 1971, the Veteran was granted service connection for residuals of shell fragment wound of the right leg, evaluated as 30 percent disabling, and residuals of fracture of the left fibula, evaluated as 0 percent disabling.  In November 1980, the Veteran was notified that his disability compensation award had been amended to include additional benefits for a spouse and child, effective August 25, 1980.  

In December 2003, the Veteran's son submitted an application for Educational Assistance under 38 U.S.C.A. Chapter 35, VA Form 22-5490.  The application indicated that MW graduated from high school in June 2013, and he was enrolled in Full Sail Real World Education from October 23, 2003 through November 22, 2004.  Item 27 on the application form, requests that the applicant certify that they understand the effects of an election of Chapter 35 benefits and specifically asks for the date on which the requested benefits should begin.  This form was signed only by the Veteran's son MW.  

By a rating action in August 2004, the RO granted the Veteran individual unemployability benefits effective March 31, 1999; that rating action also granted basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C., Ch. 35, effective March 1, 1999.  By letter date in October 2004, the RO advised the Veteran that he was being paid as a Veteran with three dependents.  He was also informed that his dependents may be eligible for DEA benefits.  

Received in February 2005 was a certification of school attendance from the Veteran, dated in November 2004, certifying that his son, MW, was currently enrolled in school.  He also reported that his son was expected to graduate or complete his studies in September 2005.  

In a letter to "MW" dated February 28, 2005, the RO informed "MW" that he had been awarded Chapter 35 educational benefits, effective October 23, 2003.  

By letter dated February 15, 2006, the RO advised the Veteran that it proposed to retroactively discontinue the additional compensation he was receiving for his dependent son "MW" based on his school attendance for the period from October 23, 2003 through December 1, 2004.  By letter dated in May 2006, the Veteran was notified that the proposed retroactive reduction in his compensation benefits had been implemented, and that this action resulted in the creation of an overpayment, in the calculated amount of $2,674.80.  

In a statement in support of claim (VA Form 21-4138), dated in May 2006, the Veteran maintained that he did everything he was required to do to notify VA of his son's student status.  The Veteran also argued that the VA should have made the proper dependency corrections at the time to his compensation award.  In his substantive appeal (VA Form 9), dated in September 2006, the Veteran further argued that the award letters contained no reference to 38 U.S.C.A. § 21.3023.  He noted that, at the time his son filed his originally filed for Chapter 35 benefits, he was not yet eligible for said benefits as the Veteran was not yet 100 percent disabled.  He further noted that, when he did become 100 percent disabled, the educational benefits were awarded retroactively to his son with no written notification to him of the pertinent regulations.  


III.  Legal Analysis.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2013); 38 C.F.R. § 1.962 (2013).  A debt is not valid if the veteran was legally entitled to the dual benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b) (9), (10) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962; 3.500(b) (2013).  If the veteran was not entitled to the dual benefits, a debt is not valid if the RO was solely responsible for the overpayment.  See id.  

Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  See id.  Neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  See id.  In this case, the dual benefits at issue involve the payment to the Veteran's son of educational benefits while the Veteran was receiving dependent's compensation benefits for the same son.  

A child who is eligible for Dependents Educational Assistance (DEA or Chapter 35) benefits and for pension, compensation, or dependency and indemnity compensation (DIC) must elect whether she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 (2013).  An election of DEA either before or after the age of 18 years is a bar to subsequent payment, increased rates, or additional amounts of pension, compensation, or DIC based on the child's school attendance on or after the age of 18 years.  In other words, an individual cannot receive (or be capable of receiving) both benefits for the same period of time.  The effective date of the discontinuance of DIC to or for a child will be the day preceding the beginning date of the DEA allowance.  38 C.F.R. §§ 3.500 (b), 3.503(a) (8) (2013).  

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example of when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Another example of when administrative error does not apply is when the claimant accepts an amount that is patently excessive.  Id.  

In light of the above timeline, and specifically given the retroactive nature of the RO's February 2005 award of Chapter 35 educational benefits, the Veteran was essentially precluded from timely informing VA that he was simultaneously receiving additional compensation on account of a dependent child as of October 23, 2003.  There is no possible way that the Veteran could have timely informed VA in October 2003 of his receipt of additional compensation benefits on account of his son, as well as his son's receipt of Chapter 35 benefits.  This is because the Chapter 35 benefits were first awarded in February 2005, and then given retroactive effect.  It is also noteworthy that the Veteran did not sign his son's application for DEA benefits.  Clearly, there is no indication in the record that the Veteran committed any act of commission or omission in relation to the circumstances in which the overpayment in question was created.  

It is also evident that VA had significant information associated with the record demonstrating that the Veteran was in receipt of additional disability compensation on account of his son at the time of the award of Chapter 35 benefits in February 2005.  The Board finds that the Veteran was without fault in allowing the dual payments to take place as a result of the administrative processing that evolved in this case, and accordingly determines that the overpayment in this case was the result of sole administrative error.  In view of this finding, the Board concludes that the overpayment in this case was not properly established.  38 C.F.R. §§ 3.500, 3.707, 21.3023.  



ORDER

The overpayment of VA disability compensation benefits, in the calculated amount of $2,674.80, was not properly created, and the appeal is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


